Title: From Thomas Jefferson to Henry Remsen, 4 March 1800
From: Jefferson, Thomas
To: Remsen, Henry



Dear Sir
Philadelphia Mar. 4. 1800.

On the receipt of your favor of Jan. 25. I thought it would be best to suffer the tobos. with which I had troubled you to lie, in confidence the nonintercourse law would have been suffered to expire, & that the price would then have sprung up. but the continuance of that law for another year, and the news that our envoys are landed at Lisbon, place the opening of the French market at such a distance that I have thought it better to sell immediately. mr Lieper, who purchased the residue of the crop & knew it’s quality was glad to purchase it, and accordingly I yesterday made sale of it to him for 6. D. per ⅌, which you mentioned in your last was as much as could then be got there, & it has been falling since here. we learn that on the 7th. of Dec. it was selling at Bourdeaux at from 25. to 27. D. pr. Cwt, while in London the merchants will not recieve it on consignment, but freight paid. so much do the tobacco states suffer by the shutting up of their markets, while the navigating & grain states by keeping the West Indies out of the operation of the law feel none of it’s inconveniences. be so good as to have these tobaccoes delivered to the order of mr Lieper, and for any expences preceding the present time to draw on mr John Barnes here who will answer the draught, or will remit the money on recieving a note of the amount of expences. I have given you a great deal of trouble on a subject entirely out of your way; for which I have only barren regrets to offer you. the appearances of a better market at N. York than Philadelphia at that moment was the temptation.
We had a hope of adjourning early in April. but the tardy route which our envoys have taken will give us at least a month longer. I hope they may find dispositions to bury the tomahawk as against us.  but whether the new government of three in one will be disposed for a general peace, seems yet uncertain, and what is to be the final fate of that unhappy nation. I am with great & constant esteem Dear Sir
Your affectionate friend & servt

Th: Jefferson

